NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                             File Name: 12a1156n.06

                                           No. 11-2471

                          UNITED STATES COURT OF APPEALS
                                                                                        FILED
                               FOR THE SIXTH CIRCUIT                                Nov 08, 2012
                                                                              DEBORAH S. HUNT, Clerk

QUINTON STROUD,                                           )
                                                          )
       Plaintiff-Appellant,                               )   ON APPEAL FROM THE UNITED
                                                          )   STATES DISTRICT COURT FOR
v.                                                        )   THE EASTERN DISTRICT OF
                                                          )   MICHIGAN
COMMISSIONER OF SOCIAL SECURITY,                          )
                                                          )
       Defendant-Appellee.                                )




       Before: MOORE, GILMAN, and KETHLEDGE, Circuit Judges.

       KETHLEDGE, Circuit Judge. Quinton Stroud appeals the district court’s judgment affirming

an administrative law judge’s denial of his application for social security benefits. Having reviewed

the record, we conclude that substantial evidence supports the ALJ’s findings. We therefore affirm.

                                                 I.

       Stroud claims to suffer from several impairments, including HIV, hepatitis B, depression,

chronic fatigue, diarrhea, and nausea. He began work as an assembler for Ford Motor Company in

1992, but stopped in 2003 when he allegedly became overwhelmed by impairments. He filed an

application for supplemental security income and disability benefits in 2004. The Social Security

Administration initially denied the claim. Stroud sought a hearing before an ALJ, who concluded

that he was not disabled because he could still perform his past work.
No. 11-2471
Stroud v. Commissioner of Social Security
       In March 2007, the Appeals Council remanded the case to the ALJ with instructions to

consider more fully the opinions of Stroud’s treating sources and to evaluate his subjective

complaints. After the second hearing, the ALJ found that Stroud could not return to his past job, but

that he was not disabled because he could perform unskilled sedentary work. The ALJ also

determined that Stroud’s complaints did not amount to a listed impairment in the relevant regulation.

The ALJ cited Stroud’s lack of credibility and a vocational expert’s testimony that Stroud could

perform a significant number of jobs.

       The Appeals Council denied review of the ALJ’s decision. Stroud then sought review in

federal court. A magistrate judge recommended that the district court affirm the decision. The

district court adopted the recommendation. This appeal followed.

                                                 II.

       We review only whether the ALJ applied the correct legal standard and made findings

supported by substantial evidence in the record. See Kyle v. Comm’r of Soc. Sec., 609 F.3d 847, 854

(6th Cir. 2010). Substantial evidence is evidence that “a reasonable mind might accept as adequate

to support a conclusion.” Id.

       Stroud first argues that the ALJ improperly applied the treating-physician rule to Dr. Edward

Roberts’s opinion. The treating-physician rule requires an ALJ to give a treating-physician’s opinion

controlling weight if it “is well-supported by medically acceptable clinical and laboratory

techniques” and is not “inconsistent with the other substantial evidence” in the record. 20 C.F.R.

§ 404.1527(c)(2). If the ALJ declines to give controlling weight, he must give “good reasons”



                                                 -2-
No. 11-2471
Stroud v. Commissioner of Social Security
supported by evidence in the record. Wilson v. Comm’r of Soc. Sec., 378 F.3d 541, 544 (6th Cir.

2004).

         As Stroud’s treating psychiatrist, Dr. Roberts diagnosed Stroud with bipolar disorder and

determined that he could no longer work. For several reasons, however, the ALJ properly declined

to give Dr. Roberts’s opinion controlling weight. First, the ALJ noted that Dr. Roberts had

overlooked Stroud’s significant history of substance abuse. Stroud admitted abusing alcohol since

he was eight years old and using powder and crack cocaine since he was a teenager. Just before

Stroud stopped working in 2003, he was spending $150 a day on crack and had entered an inpatient

detoxification program.     Dr. Roberts’s assessment stated only that Stroud “at times” used

“substances to self medicate.” Second, the ALJ noted that the record did not support Dr. Roberts’s

diagnosis. Stroud never complained of symptoms related to bipolar disorder or received psychiatric

treatment. And Dr. Roberts’s opinion conflicted with those of Dr. A. Kumar and Dr. F. Qadir, other

psychiatrists who did not diagnose Stroud with bipolar disorder and did not observe the psychiatric

symptoms that Dr. Roberts noted. Based on this conflicting evidence, the ALJ determined that Dr.

Roberts’s opinion was unsupported. The ALJ gave reasons enough for rejecting Dr. Roberts’s

opinion here.

         Stroud also asserts that the ALJ should have given controlling weight to the opinion of Dr.

Lawrence Crane, Stroud’s treating physician, who described Stroud’s symptoms, diagnoses, and

prescriptions. As the ALJ noted, however, Dr. Crane never opined that Stroud’s symptoms

precluded him from employment. Dr. Crane simply noted Stroud’s ailments and treatment. Thus,

there was no opinion to be given controlling weight.

                                                 -3-
No. 11-2471
Stroud v. Commissioner of Social Security
         Stroud next argues that the ALJ erred by finding that Stroud was not credible because he used

drugs. But the ALJ based his credibility determination on Stroud’s conflicting accounts of his drug

use, not on the fact that he used drugs. Stroud said at both hearings that he last used drugs in 2004,

but his medical records show that he continued using crack in 2005 and 2006. Similarly, Stroud

reported that he could not go out in public because of anxiety, but he also said that he traveled by

public transportation on his own. Substantial evidence supports the ALJ’s credibility determination.

Accord Jones v. Comm’r of Soc. Sec., 336 F.3d 469, 476–77 (6th Cir. 2003) (holding that an ALJ’s

credibility determination was reasonably based on the claimant’s inconsistent testimony).

         Stroud next argues that the ALJ could not consider Stroud’s drug use unless the ALJ first

found that Stroud was disabled. As noted above, however, the ALJ considered Stroud’s conflicting

stories about his drug use rather than the drug use itself. So this argument too is meritless.

         Finally, Stroud argues that the ALJ erred in finding that he did not meet the criteria listing

for HIV-wasting syndrome. See 20 C.F.R. pt. 404, subpt. P, app. 1, § 14.08(H); Sullivan v. Zebley,

493 U.S. 521, 525 (1990). The listing states that HIV-wasting syndrome is “characterized by

involuntary weight loss of 10 percent or more” and either “chronic diarrhea” for one month or

“chronic weakness” coupled with fever documented at more than 100.4EF for the majority of a

month.

         Here, Stroud told a doctor in June 2004 that he had lost 40 pounds over 18 months. He then

weighed approximately 160 pounds. But in April 2006, he weighed 181 pounds, and by May 2007

he weighed 227 pounds, which a doctor noted was obese. Dr. Crane’s treatment notes also reflect



                                                  -4-
No. 11-2471
Stroud v. Commissioner of Social Security
that Stroud did not always complain about diarrhea during visits, and that when he did he responded

quickly to treatment. Substantial evidence supports the ALJ’s finding.

       The district court’s judgment is affirmed.




                                                -5-